                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    TEODORA SHAW,

                  Plaintiff,                                 No. C19-5-LTS

    vs.
                                                     MEMORANDUM OPINION AND
    WHIRLPOOL CORPORATION, et al.,                  ORDER ON MOTION TO DISMISS
                                                         CERTAIN CLAIMS
                  Defendants.



                                    I.     INTRODUCTION
          This case is before me on a motion (Doc. No. 8) by defendants Whirlpool
Corporation (Whirlpool) and Gallagher Bassett Services, Inc. (Gallagher Bassett), to
dismiss Count II (Intentional Infliction of Emotional Distress) of plaintiff’s petition (Doc.
No. 6) as well as plaintiff’s claim for severe emotional distress damages alleged under
Count I (Breach of Contract).             Defendant ExamWorks Clinical Solutions, LLC
(ExamWorks) joins in the motion. See Doc. No. 9. Plaintiff Teodora Shaw (Shaw) has
filed a resistance (Doc. Nos. 15, 16).1 ExamWorks has filed a reply (Doc. No. 18), as
have Whirlpool and Gallagher Bassett (Doc. No. 21). I find that oral argument is not
necessary. See Local Rule 7(c).



            II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
          Shaw filed her petition (Doc. No. 6) in the Iowa District Court for Linn County
on December 3, 2018. On January 11, 2019, ExamWorks removed the case to this court
based on diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332. See Doc.
No. 1. Gallagher Bassett and Whirlpool consented to the removal. See Doc. No. 4.

1
    The briefs at Doc. Nos. 15-1 and 16-1 are identical.
       Generally speaking, Shaw alleges:
       breach of contract and/or tortuously wrongful conduct in the failure to
       carefully, reasonably, promptly and transparently, and in good faith,
       complete settlement, obtain Medicare approval and agreement as to
       conditional Medicare payments and lien, obtain Medicare approval and
       agreement as to a Medicare Set-Aside Agreement and to promptly provide
       payments as required under the settlement agreement of [Shaw]’s worker
       compensation claims.

Doc. No. 6 at 1. She describes the relationship between the parties as follows:
              At times relevant to the processing of the underlying case as alleged
       herein, Ms. Shaw, as an injured worker from Whirlpool and with a
       proposed worker compensation claim and/or settlement with Whirlpool,
       which involved a Medicare Set Aside (“MSA”) proposal and Medicare
       conditional payment proposals (“MSP”)2 as stated hereinafter, was a third-
       party beneficiary of a contract between Whirlpool and/or Gallagher Bassett,
       and with ExamWorks for the provision of services to submit and obtain
       approval of Center for Medicare and Medicaid Services [CMS] as to a
       Medicare Set Aside Arrangement and Medicare conditional payment terms
       to complete the proposed worker compensation settlement agreement
       alleged hereinafter.

Id. at 4.
       Shaw alleges that she worked for Whirlpool when she suffered injuries on October
8, 2009, and March 21, 2011. Id. at 4-5. As a result of her work-related injuries, Shaw
filed for workers’ compensation benefits.          Id. at 5.   Gallagher Bassett worked as


2
  MSP stands for “Medicare Secondary Payer,” a term used when Medicare does not have
primary payment responsibility on behalf of its beneficiaries. See Workers’ Compensation
Medicare Set-Aside Arrangement (WCMSA) Reference Guide (Jan. 4, 2019), available at
https://www.cms.gov/Medicare/Coordination-of-Benefits-and-Recovery/Workers-
Compensation-Medicare-Set-Aside-Arrangements/Downloads/WCMSA-Reference-Guide-
Version-2_9.pdf. When a workers’ compensation claim is disputed, Medicare may make
“conditional payments” for which it is later reimbursed when the beneficiary receives a workers’
compensation settlement. Id. A Medicare Set-Aside Arrangement (MSA) is used to estimate
the total cost that will be incurred for all medical expenses otherwise reimbursable by Medicare
for work-injury-related conditions during the course of the claimant’s life and to set aside
sufficient funds from the settlement to cover that cost. Id.

                                               2
Whirlpool’s third-party administrator concerning workers’ compensation claims.
Whirlpool and Gallagher Bassett disputed Shaw’s claim for workers’ compensation
benefits. While her claim was pending, Whirlpool terminated Shaw’s employment.
      On July 7, 2016, Shaw and Whirlpool (through Gallagher Bassett) entered into a
contingent compromise settlement agreement (Settlement Agreement) of the workers’
compensation claim pursuant to Iowa Code § 85.35(3). Id. at 5-6. According to the
petition, the Settlement Agreement provided that:
      a.    Whirlpool, upon approval of the Iowa Worker Compensation
      Commissioner of the Settlement Agreement, was to pay Shaw the sum of
      $172,400.

      b.     Whirlpool would satisfy future payments and/or past conditional
      payments made by Medicare per the terms and conditions of the
      “contingency” as set forth on the Contingent Settlement Cover Sheet
      attached to the settlement documents.

Id. at 6. That contingency provided:
      These parties agree the accompanying settlement and its approval are
      conditioned upon the occurrence of the following event: The collective
      amount of any MSA/CMS for Claimant’s future medical expenses and any
      and all conditional payments, payments of liens made by or asserted by
      CMS, Medicare or Medicaid being at the amount at or below $30,000.

Id.
      As part of the Settlement Agreement, Shaw agreed to a release in which she waived
any and all claims against Whirlpool and Gallagher Bassett and their agents, including all
past claims for bad faith in the processing of the worker compensation claims and claims
arising from her employment and termination with Whirlpool. Id. at 7. The release did
not include a release of actions related to performance of the Settlement Agreement. Id.
The Iowa Worker Compensation Commissioner approved the Settlement Agreement on
September 16, 2016.
      Pursuant to the Settlement Agreement, Whirlpool and Gallagher Bassett were to
submit the MSA and MSP conditional payment requests to CMS and obtain prompt
                                            3
approval of the MSA and MSP conditional payment liens.         Id.   Shaw alleges that
ExamWorks did not submit a report to CMS for MSA approval until January 23, 2017,
despite several requests by Shaw to Whirlpool, ExamWorks and Gallagher Bassett for an
update on completion of the contingencies and after Shaw and her attorney had to hire
Medivest Allocation Services, Inc. (Medivest), to assist in obtaining the necessary CMS
MSA approval. Id. at 8. Medivest prepared and submitted a package for approval from
CMS of an MSA Agreement. Id. CMS approved an MSA in the amount of $19,135 on
February 15, 2017.      Id.   That same day, Shaw (through her attorney) requested
documentation between the adjuster and vendor(s) used by Whirlpool, Gallagher Bassett
or ExamWorks for purposes of transparency. Id. at 9. No documentation was provided.
      Medivest submitted a request for reconsideration to CMS by March 22, 2017, and
CMS confirmed its previous decision to determine the MSA to be $19,135. Id. This
completed the process for approval of the MSA for settlement. Id. On March 24, 2017,
Shaw attempted to complete the settlement and payment of the monies under the
settlement.   Id.   Whirlpool and Gallagher Bassett refused on the grounds that the
agreement of the amount and extent of the MSP conditional payments had not yet been
obtained by Whirlpool, Gallagher Bassett or ExamWorks.           Shaw requested that
Whirlpool and Gallagher Bassett authorize Medivest to directly work with CMS for
approval of the MSP conditional payment resolution. This request was rejected. Id.
      On April 10, 2017, Shaw’s attorney contacted CMS and discovered that the claims
for the March 21, 2011, and October 8, 2009, injuries were incorrectly reported and
further work on the MSP conditional payments could not be completed until the claims
were amended or corrected. Id. at 9-10. Shaw relayed this information to Whirlpool
and Gallagher Bassett. Id. at 10. On April 24, 2017, Whirlpool, Gallagher Bassett and
ExamWorks obtained an MSP conditional benefits letter stating there were no conditional
payments as to the October 8, 2009, injury date. Shaw and her attorney requested that
Whirlpool make corrections to complete the process so the proper MSP conditional
payment agreements and resolutions could be concluded. Id.
                                          4
       By June 16, 2017, Whirlpool, upon requests from Shaw’s attorney, authorized
Medivest to act as its representative to access information and act to obtain appropriate
MSP conditional payment letters. Medivest worked with Shaw and her attorney and was
able to obtain a final MSP conditional letter payment amount. On July 28, 2017, CMS
issued an MSP conditional payment letter showing no monies were due and owing for
the March 21, 2011, injury.       Shaw alleges that Whirlpool and Gallagher Bassett
acknowledged this letter on August 4, 2017, but did not immediately provide the final
settlement payment. In carrying out the actions for approval of the MSA and calculation
and payment of any MSP conditional payments made and/or due to CMS, Shaw alleges
that Whirlpool and Gallagher Bassett:
       a.    Failed to timely and properly complete the paperwork for the
             calculation of and determination and payment of any MSP
             conditional payments for past medical expenses paid by Medicare
             through CMS.

       b.    Failed to timely and properly complete the paperwork for such
             approval of an MSA/CMS approval.

       c.    Failed and refused to comply with transparency and reasonably
             advise Shaw of the submissions made by and submitted to CMS by
             Whirlpool, Gallagher Bassett and ExamWorks for the MSA
             approvals and MSP conditional payment amounts.

Id. at 12.
       Shaw obtained a judgment dated August 18, 2017, from the Iowa District Court
under Iowa Code § 85.42 for a judgment on the order of the Iowa Worker Compensation
Commissioner and payment of the monies due and owing thereunder. Id. at 13. Despite
this judgment, she alleges that Whirlpool and Gallagher Bassett continued to fail and
refuse to complete the settlement, including the payment of the remaining lump sum due
and owing from the settlement amount of $172,400. Shaw received the payment due
under the Settlement Agreement in September 2017.


                                           5
       Shaw alleges two counts against all defendants as a result of the above-described
actions:
        Count I – Breach of Contract for Failure to Act to Obtain CMS Approvals

        Count II – Intentional and Tortious Infliction of Emotional Distress for Failure
         to Act to Comply with Agreement to Provide for Conditional Payment
         Resolution and MSA for Medical Care

Id. at 13-16. As part of Count I, Shaw alleges the following:
              75. The settlement agreement in this case to provide approval of
       CMS for MSP conditional payment resolution and MSA provision of
       medical care to Ms. Shaw in the context of the settlement of this worker
       compensation dispute was a contract wherein negligence or failure to
       perform the contract and provision of MSP conditional payment resolution
       and MSA approval and medical care by Whirlpool, and its agents Gallagher
       Bassett and ExamWorks, was likely to cause Ms. Shaw severe emotional
       distress.

              76. The failure of Whirlpool, and its agents Gallagher Bassett and
       ExamWorks, to act to provide carefully, reasonably, promptly and
       transparently for CMS conditional MSP payment resolution and approval
       of MSA for medical care for Ms. Shaw did result in severe emotional
       distress to Ms. Shaw.

              77. The settlement agreement in this case to provide the CMS
       conditional MSP payment resolution and approval for MSA for medical
       care to Ms. Shaw in the context of the settlement of this worker
       compensation dispute was a contract of a personal nature between Shaw and
       Whirlpool, and its third-party administrator agents, Gallagher Bassett and
       ExamWorks, as the CMS agent.

              78. The settlement agreement in this case to provide CMS
       conditional MSP payment resolution and approval for MSA for medical
       care to Ms. Shaw in the context of the settlement of this worker
       compensation dispute involved a contractual duty or obligation of
       Whirlpool, and its third party administrator agents, Gallagher Bassett and
       ExamWorks, that was coupled with matters of mental concern or solicitude
       of Ms. Shaw or with the sensibilities of Ms. Shaw and it was known by
       th[e] parties at the time of contracting that a breach of this duty to provide

                                             6
       this CMS conditional MSP payment resolution and approval of the MSA
       for medical care carefully, promptly, reasonably and transparently and
       thereby breach the contract would necessary and/or reasonably result in
       mental anguish or suffering to Ms. Shaw.

             79. The Defendant Whirlpool has tortuously and/or otherwise
       breached the contract as aforesaid.

              80. The Defendant Gallagher Bassett has tortuously and/or
       otherwise breached the settlement contract and its third party contract as
       aforesaid and/or has negligently and/or intentionally interfered with the
       good faith performance of the settlement contract by Whirlpool.

             81. The Defendant ExamWorks has tortuously and/or otherwise
       breached the settlement contract and its third party contract as aforesaid
       and/or has negligently and/or intentional interfered with the good faith
       performance of the settlement contract by Whirlpool.

Id. at 14-16. As for Count II, Shaw re-pleads and re-alleges paragraphs 1 to 81 and then
alleges the following:
               83. The actions of Whirlpool, Gallagher Bassett and ExamWorks
       as set forth above, were:
               a.     Outrageous conduct;
               b.     Done with the intention of causing or the reckless disregard
                      of the probability of causing emotional distress.

              84. Ms. Shaw suffered severe or extreme emotional distress as a
       result to the outrageous conduct of Whirlpool, Gallagher Bassett and
       ExamWorks as alleged herein.

Id. at 16.
       Defendants move to dismiss Count II in its entirety, along with Shaw’s claim for
severe emotional distress damages under Count I, arguing that such damages are not
available for a breach of contract claim. See Doc. No. 8-1.




                                           7
                          III.   APPLICABLE STANDARDS
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
       8 announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
       Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
       106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
       and conclusions” or “a formulaic recitation of the elements of a cause of
       action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a complaint
       suffice if it tenders “naked assertion[s]” devoid of “further factual
       enhancement.” Id., at 557, 127 S. Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility that
       a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it “stops short of
       the line between possibility and plausibility of ‘entitlement to relief.’” Id.
       at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
       Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp. v.
Structural Polymer Grp., 592 F.3d 893, 896 n. 4 (8th Cir. 2010)). While factual

                                             8
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
         When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead. The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B). Thus, when a motion to dismiss highlights deficiencies in a pleading
that can be cured by amendment, the pleader has an automatic opportunity to do so.
When the pleader fails to take advantage of this opportunity, the question of whether to
permit an amendment depends on considerations that include:
         whether the pleader chose to stand on its original pleadings in the face of a
         motion to dismiss that identified the very deficiency upon which the court
         dismissed the complaint; reluctance to allow a pleader to change legal
         theories after a prior dismissal; whether the post-dismissal amendment
         suffers from the same legal or other deficiencies as the dismissed pleading;
         and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., Inc., 978 F. Supp. 2d 974, 982 (N.D. Iowa
2013).


                                      IV.    ANALYSIS
         Defendants argue that plaintiff’s claim for intentional and tortious infliction of
emotional distress must be dismissed because defendants’ alleged behavior is
insufficiently outrageous as a matter of law and that emotional distress damages are not
available for a breach of contract claim. See Doc. No. 9-1 at 4, 9. I will address each
argument in turn.

                                               9
A.     Count II – Intentional and Tortious Infliction of Emotional Distress
       Defendants argue that Shaw’s claim of intentional and tortious infliction of
emotional distress fails as a matter of law because the alleged conduct is not sufficiently
outrageous. Shaw argues that it is and contends that she has a special relationship with
defendants such that any wrongful conduct by them may be elevated to outrageous. Doc.
No. 15-1 at 7.
       A plaintiff must prove the following elements to prevail on a claim of intentional
infliction of emotional distress under Iowa law:3
       (1) outrageous conduct by the defendant;

       (2) the defendant intentionally caused, or recklessly disregarded the
       probability of causing, the emotional distress;

       (3) plaintiff suffered severe or extreme emotional distress; and

       (4) the defendant’s outrageous conduct was the actual and proximate cause
       of the emotional distress.

Barreca v. Nickolas, 683 N.W.2d 111, 123 (Iowa 2004) (quoting Fuller v. Local Union
No. 106, 567 N.W.2d 419, 423 (Iowa 1997)). Outrageous conduct is conduct that is “so
extreme in degree as to go beyond all possible bounds of decency” and is “regarded
atrocious, and utterly intolerable in a civilized community.” Id. “Generally, the case is
one in which the recitation of the facts to an average member of the community would
arouse his resentment against the actor and lead him to exclaim, “Outrageous!” Smith v.
Iowa State University of Sci. and Tech., 851 N.W.2d 1, 26 (Iowa 2014) (quoting Van
Baale v. City of Des Moines, 550 N.W.2d 153, 156-57 (Iowa 1996)). “[I]t is for the
court to determine in the first instance, as a matter of law, whether the conduct




3
 Both sides assume, and I agree, that Iowa law applies to Shaw’s claims in this diversity action.
See, e.g., Doc. No. 8-1 at 7; Doc. No. 15-1 at 6.

                                               10
complained of may reasonably be regarded as outrageous.” Smith, 851 N.W.2d at 26
(quoting Vinson v. Linn-Mar Cmty. Sch. Dist., 360 N.W.2d 108, 118-19 (Iowa 1984)).
       “When evaluating claims of outrageous conduct arising out of employer-employee
relationships, we have required a reasonable level of tolerance. Every unkind and
inconsiderate act cannot be compensable.” Smith, 851 N.W.2d at 26 (quoting Vaughn
v. Ag Processing, Inc., 459 N.W.2d 627, 636 (Iowa 1990)). In making the determination
of whether conduct is outrageous “the court should consider the relationship between the
parties” such as whether the conduct arises “from an abuse by the actor of a position, or
a relation with the other, which gives him actual or apparent authority over the other, or
power to affect his interests.” Vinson, 360 N.W.2d at 118 (quoting Restatement (Second)
of Torts § 46, comment e (1965)). “It has not been enough that the defendant has acted
with an intent which is tortious or even criminal, or that he has intended to inflict
emotional distress, or even that his conduct has been characterized by ‘malice,’ or a
degree of aggravation that would entitle the plaintiff to punitive damages for another
tort.” Id.
       First, I will address Shaw’s argument concerning the relationship between the
parties.     Shaw alleges that Whirlpool is her former employer, Gallagher Bassett
administers worker compensation claims for Whirlpool and ExamWorks provides
Medicare compliance services for Gallagher Bassett. Shaw alleges that (1) employees
are entitled to greater protection than a mere stranger and (2) within the context of a
workers’ compensation claim, a claim for intentional infliction of emotional distress is
considered equivalent to an insurance bad faith action, except that it requires proof of
severe emotional distress. Doc. No. 15-1 at 7.
       In support of her first argument, Shaw cites Blong v. Snyder, 361 N.W.2d 312,
313 (Iowa Ct. App. 1984). In Blong, the plaintiff was accused of falsifying a time card
and was fired. Blong, 361 N.W.2d at 313. Blong denied the accusation and filed union
grievance proceedings, an age discrimination complaint and a complaint with the National
Labor Relations Board. Id. Blong and his employer reached a negotiated settlement
                                           11
providing for Blong’s reinstatement. He alleged he was “harassed unmercifully by
supervisory personnel” upon his return. Id. He resigned less than four months after his
reinstatement upon his doctor’s orders. Id. He then sued his employer for intentional
infliction of emotional distress. Id. The district court found the defendants’ conduct was
not sufficiently outrageous. Id. at 315. On appeal, the court considered “whether the
relationship between the defendant and the victim of the alleged tort is one that imposes
on the defendant a greater obligation to refrain from subjecting the victim to abuse, fright,
or shock than would be true in an arm’s length encounter between strangers.” Id. at 316.
It found that “plaintiff’s status as an employee entitled him to more protection from
insultive or abusive treatment than would be expected in interactions between two
strangers.”   Id.   It concluded that reasonable minds could differ on the issue of
outrageousness generating a jury question. Id. at 317.
       Shaw contends that the special relationship here is between a self-insured employer
(and its agents) and an injured worker. Id. at 8. She alleges that defendants knew she
had a preexisting mental and emotional injury as well as a physical injury and no job,
given that she had been recently terminated. Id. She contends that defendants failed and
refused to take the necessary steps to complete the settlement agreement in a timely
manner, even when Shaw informed them the settlement could not be completed until
certain information was corrected with CMS. She goes on to state that she gave up
worker compensation and bad faith rights for a right to obtain treatment through an MSA,
along with other contract payments, and that defendants’ failure to properly act to
complete the settlement constitutes “outrageous” conduct in this context. Id.
       I disagree. While the employee/employer relationship is a factor to consider in
determining outrageousness, see Smith, 851 N.W.2d at 29, the dispute here is removed
from that relationship because the Settlement Agreement was negotiated through counsel
after the parties’ relationship had terminated. When Whirlpool did not perform to Shaw’s
satisfaction in completing the Settlement Agreement, it was no longer her employer and
did not hold any position of power over her. Whirlpool’s obligations to Shaw were purely
                                             12
contractual.4 I do not find Shaw’s and Whirlpool’s past employment relationship to be
of much, if any, relevance to the outrageousness analysis.
       As for Shaw’s second argument – comparing an intentional infliction of emotional
distress claim to a first party bad faith claim – she cites the following paragraph from
Dolan v. Aid Ins. Co., 431 N.W.2d 790, 794 (Iowa 1988):
       As implied by our discussion regarding punitive damages in Pirkl, 348
       N.W.2d at 636, we are convinced traditional damages for breach of contract
       will not always adequately compensate an insured for an insurer's bad faith
       conduct. Our focus, of course, is on the recompense available to the
       affected insured, not the extent to which the insurer may be subject to
       additional statutory penalties for its misconduct. The pertinent provisions
       of Iowa Code chapter 507B will, in all likelihood, deter nearly all bad faith
       conduct on the part of insurers, but when on those occasions they do not,
       the penalties would provide slight consolation to an aggrieved insured.
       Further, we do not believe the availability to the insured of extra-contractual
       damages should be dependent upon the insured sustaining severe emotional
       distress occasioned by the insurer's conduct. It follows that an action for
       intentional infliction of emotional distress, pursuant to Amsden v. Grinnell
       Mutual Reinsurance Co., 203 N.W.2d 252, 254 (Iowa 1972), does not
       provide an adequate remedy due to its limited applicability. We conclude it
       is appropriate to recognize the first-party bad faith tort to provide the
       insured an adequate remedy for an insurer's wrongful conduct.

Dolan, 431 N.W.2d at 794. Shaw argues:
       In other words, in the case of a special relationship such as worker
       compensation insurer/injured worker, the nature of the relationship and the
       recognition of a duty of good faith, elevates wrongful conduct to the level
       of “outrageous”, except within the confines of a claim of intentional
       infliction of emotional distress, the plaintiff must sustain severe emotional
       distress.

Doc. No. 15-1 at 7-8.
       Defendants argue that policy concerns in tort claims based on the relationship
between an injured employee and the employer’s workers’ compensation insurance

4
 Based on the allegations in the petition, Whirlpool is the only defendant that ever had any type
of relationship to Shaw.

                                               13
carrier are limited to the context of an insurance contract. See Doc. No. 21 at 3-4. As
such, they argue that Iowa does not recognize bad faith tort claims – even those against
an insurer – based on contracts other than contracts of insurance. Id. at 4. They contend
the policy concerns that are present in those cases do not apply to this context where an
injured worker negotiated a settlement of the worker’s statutory claim to benefits. Id.
(citing White v. Northwestern Bell Telephone Co., 514 N.W.2d 70, 76 (Iowa 1994)).
       In White, an injured employee and self-insured employer entered into a
compromise case settlement that settled all benefits except future medical care, which the
employer agreed to continue to pay. White, 514 N.W.2d at 72. The employer later
disputed the reasonableness and necessity of certain medical treatments and the injured
employee sued for breach of the compromise settlement and sought compensatory and
punitive damages. Id. The employee did not allege a bad faith claim and the court
reasoned that because the employee’s right to medical care arose out of the settlement
agreement rather than the insurance contract, no bad faith claim existed. Id. at 77.
Essentially, the concerns of unequal bargaining power between an injured employee and
the workers’ compensation insurance carrier did not exist when the parties negotiated a
settlement agreement through counsel. Id. Therefore, the employer’s failure to pay
could constitute a breach of contract, but not an intentional tort claim premised on insurer
bad faith. Id. See also Spencer v. Annett Holdings, Inc., 905 F. Supp. 2d 953 (S.D.
Iowa 2012) (“As White recognized, when two parties have entered into an agreement
through counsel, the concerns surrounding insurance contracts are not in play; thus, bad
faith is not cognizable . . . a bad faith claim for breach of a contractual settlement
agreement between two represented parties is not cognizable under Iowa law.”).
       Shaw’s argument is a stretch. I disagree that under Dolan first party bad faith
claims and claims of intentional infliction of emotional distress can be considered
“equivalent.” Dolan recognized that a claim of intentional infliction of emotional distress
was inadequate to provide the insured a remedy of extra-contractual damages for an
insurer’s wrongful conduct. See Dolan, 431 N.W.2d at 794 (“It follows that an action
                                            14
for intentional infliction of emotional distress . . . does not provide an adequate remedy
due to its limited applicability.”) (emphasis added).       Shaw has not alleged a claim of
bad faith but has alleged claims of breach of contract and intentional infliction of
emotional distress arising out of performance under a Settlement Agreement negotiated
through counsel. As noted in White, the policy concerns of unequal bargaining power
are not present here as they are in an insurance contract. Shaw’s theory regarding a
“special relationship” between the parties fails as well.
       Turning to the alleged conduct, Shaw contends that defendants failed to timely
complete the actions necessary to effectuate the Settlement Agreement. She alleges she
had to undertake certain actions on her own and that, even when she informed defendants
of steps that needed to be taken, they still did not act in a prompt manner to complete the
settlement. Shaw alleges she eventually had to obtain a judgment for payment of the
monies due and owing to her. As a result of defendants’ alleged conduct, payment to
Shaw under the Settlement Agreement was significantly delayed.
       As noted above, there is nothing about the situation or the relationship between
the parties that would obligate defendants to perform in a particular way other than what
was agreed to in the Settlement Agreement. Breach of contract typically does not
“approach the requisite standard of outrageousness which is necessary to create liability”
for a claim of intentional infliction of emotional distress. Harsha v. State Sav. Bank, 346
N.W.2d 791, 801 (Iowa 1984) (concluding that breach of contract by bank to lend money
to borrower did not constitute “outrageous conduct”); see also Madren v. Super Valu,
Inc., 183 F. Supp. 2d 1138, 1144 (S.D. Iowa 2002) (finding that termination of benefits
that allegedly breached collective bargaining agreement was not sufficiently outrageous).
Neither do delays in payments or authorizations.        See Amsden v. Grinnell Mutual
Reinsurance Co., 203 N.W.2d 252, 255 (Iowa 1972) (insurance company’s failure to
immediately pay fire loss claim was not sufficiently outrageous); Burlew v. American
Mut. Ins. Co., 472 N.E.2d 682, 685 (N.Y. 1984) (employer’s delay in authorizing
surgery related to a work-related injury was not sufficiently outrageous). However, that
                                            15
is not to say that a failure to timely pay benefits to a claimant cannot ever rise to the
requisite level of outrageousness. See Travelers Indem. Co. of Illinois v. Griner, 809
So.2d 808, 812 (Ala. 2001) (affirming trial court’s finding that evidence of
outrageousness was sufficient to go to a jury where employer, workers’ compensation
insurance carrier and claims administrator withheld payment for prescriptions of hospital
bed, whirlpool tub and psychiatric treatment for approximately five years in an attempt
to get claimant to agree to minimal settlement even though such items and services were
covered under the policy).
       Here, I find that any alleged failure by defendants to timely carry out the
Settlement Agreement according to its terms does not rise to a sufficient level of
outrageousness necessary to sustain a claim of intentional infliction of emotional distress.
While the Settlement Agreement is not in the record, Shaw indicates that it was approved
by the Iowa Worker Compensation Commissioner on September 16, 2016, and was
conditioned upon approval from CMS of an MSA and MSP conditional payment liens.
See Doc. No. 6 at 7. There is no indication in the petition that the Settlement Agreement
included a timeline for completion of these conditions. Shaw received the final payment
from the settlement approximately a year later. Id. at 13. While the allegations, taken
as true, may suggest dilatory conduct by defendants, they do not come close to stating a
plausible claim for outrageous conduct within the meaning of Iowa law. This is a breach
of contract case – no more and no less. Defendants’ motion to dismiss Count II will be
granted.


B.     Emotional Distress Damages
       Because the only remaining claim is Shaw’s breach of contract claim, I must
determine whether she may pursue emotional distress damages as part of that claim.
Under Iowa law, she may not.
       Emotional distress damages are recoverable only in breach of contract cases
dealing with services or acts that involve deep emotional responses in the event of a
                                            16
breach.   See Clark v. Estate of Rice ex rel. Rice, 653 N.W.2d 166, 171 (Iowa 2002);
Meyer v. Nottger, 241 N.W.2d 911, 921 (Iowa 1976) (recognizing emotional distress
damages may be recoverable arising out of a breach of contract to perform funeral
services); Cowan v. W. Union Tel. Co., 98 N.W. 281, 282-84 (Iowa 1904) (recognizing
emotional distress damages are recoverable for negligent delivery of a telegram
announcing death of a close relative). Compare with Lyons v. Midwest Glazing, L.L.C.,
235 F. Supp. 2d 1030, 1049 (N.D. Iowa 2002) (concluding emotional distress damages
were not recoverable for breach of an employment contract, noting that “employment
contracts principally serve an economic purpose”); Bossuyt v. Osage Farmers Nat. Bank,
360 N.W.2d 769, 778 (Iowa 1985) (concluding emotional distress damages were not
recoverable as a result of the bank’s refusal to honor its cashier’s check); Harsha, 346
N.W.2d at 801 (discussing defendant’s allegedly deliberate breach of contract and holding
jury should not have been permitted to consider emotional distress damages).
      The Iowa Supreme Court has provided a thorough background of emotional
distress damages recognized under Iowa law, starting with the following summary:
      Therefore, we can draw an important lesson for modern contractual
      relationships from Hadley. The lesson, which is implicit in the Lawrence
      rule, teaches that when parties to a transaction should reasonably have
      contemplated that emotional distress will naturally flow from a breach of
      the contract, the foreseeable consequential damages the plaintiff could
      recover should include damages for emotional distress.

Miranda v. Said, 836 N.W.2d 8, 18 (Iowa 2013). The Court went on to explain that the
inquiry “is not simply whether the parties contemplated emotional distress as a result of
a breach during the negotiation and formation of the contract, but whether the subject
matter underlying the contractual arrangement was one in which emotional distress was
a ‘particularly likely result.’” Id. (quoting Restatement (Second) of Contracts § 353 cmt.
a at 149 (1981)). In a footnote, the Court stated:
              This is not to say that breach or threatened breach of an insurance
      contract or other commercial contract will not constitute intentional
      infliction of emotional distress. See Amsden v. Grinnell Mut. Reins. Co.,
                                           17
       203 N.W.2d 252, 254–55 (Iowa 1972). In Amsden, we observed that an
       insurance company that maliciously threatens to withhold payments violates
       the duty of good faith and fair dealing, and “‘violation of that duty sounds
       in tort notwithstanding that it may also constitute a breach of contract.’” Id.
       at 254 (quoting Fletcher v. W. Nat'l Life Ins. Co., 10 Cal.App.3d 376, 89
       Cal.Rptr. 78, 93 (1970)). Although we did not consider the conduct of the
       insurance company in Amsden extreme or outrageous, we suggested breach
       of a contractual duty might otherwise be a sufficient basis for awarding
       damages for emotional distress. See id. at 255.

Miranda, 836 N.W.2d at 19, n.8. Therefore, Miranda made clear that emotional distress
damages are not prohibited per se in a breach of contract action, but that emotional
distress must be a foreseeable consequence of a breach of the contract.
       Here, the Settlement Agreement did not involve a service or act that one would
expect a deep emotional response in the event of a breach. While Shaw alleges that
defendants knew she had a preexisting mental and emotional injury and no job because
she had been terminated, see Doc. No. 15-1 at 8, the subject matter of the contract is not
one in which severe emotional distress would be anticipated in the event of a breach.
This situation is also unlike the Fletcher case, discussed in Amsden, in which an insurer
fabricated a dispute with the aim of coercing the insured into settling for a lesser amount
than he was clearly owed. Amsden, 203 N.W. at 254-55. Here, the maximum amount
Shaw was entitled to had already been resolved. Any delay by defendants could not serve
a coercive purpose, only delay the final payment to Shaw.
       Because the contract involved the payment of money for settlement of a workers’
compensation claim, I find that emotional distress damages as a result of any breach are
inappropriate. See Clark-Peterson Co. v. Indep. Ins. Assocs., Ltd., 514 N.W.2d 912,
916 (Iowa 1994) (holding emotional distress damages were not available in the context
of denial of insurance payments); Smith v. Sanborn State Bank, 126 N.W.779, 781 (1910)
(“[N]o case has been called to our attention, nor do we think one can be found, which
holds that damages are recoverable for mental anguish growing out of the violation of a
contract for the payment of money.”). As such, Shaw is not entitled to seek emotional

                                             18
distress damages for breach of contract. Defendants’ motion to dismiss this request for
relief will be granted.


                                V.     CONCLUSION
       For the reasons stated herein, defendants’ motion (Doc. No. 8) to dismiss Count
II (Intentional Infliction of Emotional Distress) and the claim for emotional distress
damages under Count I (Doc. No. 6) is granted. This case shall proceed with regard to
Count I (Breach of Contract) only.


       IT IS SO ORDERED.
       DATED this 18th day of April, 2019.




                                        __________________________
                                        Leonard T. Strand, Chief Judge




                                          19
